            Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN J. WALSH,                   )
SECRETARY OF LABOR,                )
UNITED STATES DEPARTMENT OF LABOR, )
                                   )
      Plaintiff,                     )
                                     )
      v.                             ) Civil Action No. 21-cv-3001
                                     )
PRO COM ROOFING & CONSTRUCTION     )
SERVICES CORPORATION               )
D/B/A PRO COM ROOFING CORPORATION, )
WALTER MURPHY, AND                 )
ROBERT HARRINGTON,                 )
                                   )
      Defendants.                  )


                                         COMPLAINT

       Plaintiff, Martin J. Walsh, Secretary of Labor, United States Department of Labor

(“Plaintiff”), brings this action to enjoin Pro Com Roofing and Construction Services

Corporation, a Pennsylvania corporation, d/b/a Pro Com Roofing Corporation, Walter Murphy,

individually and as owner, manager, and president of said company, and Robert Harrington,

individually and as owner, manager, and vice president of the aforementioned company

(collectively, “Defendants”), from violating the provisions of Sections 7, 11(c), 12, 15(a)(2), and

15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the

Act”), and for a judgment against Defendants in the total amount of back wage compensation

found by the Court to be due to any of the employees of Defendants pursuant to the Act and an

equal amount due to the employees of Defendants in liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.
            Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 2 of 7




       2.      Defendant Pro Com Roofing and Construction Services Corporation (“Pro Com”)

is a corporation duly organized under the laws of the Commonwealth of Pennsylvania. Pro

Com’s registered address and principal place of business is 374 Easton Road, Warrington, PA

18976, within the jurisdiction of this Court. Pro Com is engaged in construction, primarily

roofing services, operating out of this same location, within the jurisdiction of this Court.

       3.      Defendant Walter Murphy is an owner and president of Pro Com. Mr. Murphy

directed employment practices and has directly or indirectly acted in the interest of Pro Com in

relation to its employees at all relevant times herein, including interviewing, hiring, and setting

pay rates for employees, and setting the conditions of employment for employees. Mr. Murphy

resides within the jurisdiction of this Court.

       4.      Defendant Robert Harrington is the corporate vice president of Pro Com. Mr.

Harrington directed employment practices and has directly or indirectly acted in the interest of

Pro Com in relation to its employees at all relevant times herein, including interviewing, hiring,

and setting pay rates for employees, and setting the conditions of employment for employees.

Mr. Harrington resides within the jurisdiction of this Court.

       5.      Defendants employ persons in construction, which affects commerce per Section

2(a)(5) of the Act. Pro Com’s employees employed as roofers and provide construction services

for Pro Com’s clients.

       6.      Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act

by employing their employees in an enterprise engaged in commerce or handling goods or

materials that have been moved in or produced for commerce for workweeks longer that those

prescribed in Section 7 of the Act without compensating said employees for employment in

excess of the prescribed hours at rates not less than one and one-half times their regular rates.




                                                  2
            Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 3 of 7




Therefore, Defendants are liable for the payment of unpaid overtime compensation and an equal

amount of liquidated damages under Section 16(c) of the Act.

       7.      For example, during the time period March 12, 2018 to March 7, 2021,

Defendants failed to compensate certain of their employees employed as roofers and construction

workers (“employees”) who worked over 40 hours in a workweek hours at rates no less than one

and one-half times their regular rates for hours worked over 40 per workweek. During this time

period, these employees worked at least one hour in excess of 40 per workweek. During this time

period, Defendants payroll and hours records show employees regularly working more than 40

hours per workweek.

       8.      Defendants paid employees at established regular hourly rates that differed

depending on whether the employees were working on government contracts or private

contracts. Defendants paid employees more than the minimum wage of $7.25 per hour, but paid

employees at their straight time rate for all hours worked, including overtime hours. Defendants

payroll records show that Defendants paid employees their straight-time hourly rates for all

hours worked and did not pay the required time and one-half premium rate for overtime hours

worked in excess of forty per workweek.

       9.      Although Defendants paid employees different rates depending on whether the

employees were working on government contracts or non-government jobs, Defendants did not

combine these rates to compute overtime premiums because they did not pay any overtime

premiums.

       10.     Defendants knew or recklessly disregarded their obligation to pay their employees

one and one-half their regular rates for hours worked in excess of forty per workweek.

Defendants kept two sets of time and payroll records, paying weekday hours with payroll checks,




                                                3
            Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 4 of 7




but paying any weekend hours, which were often overtime hours, with separate non-payroll

checks. When Wage and Hour requested Defendants’ payroll records, they initially provided

only the weekday records. Defendants admitted that they knew about the requirement to pay

overtime premiums but instead chose to pay straight time for overtime.

       11.     Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in

that Defendants failed to make, keep, and preserve adequate and accurate records of their

employees, which they maintained as prescribed by the regulations issued and found at 29 C.F.R.

Part 516.

       12.     For example, by keeping two sets of time and payroll records, Defendants

concealed the fact that employees worked overtime hours. In so doing, Defendants failed to keep

and preserve payroll records for employees for at least three years, including accurate records of

employees’ regular hourly rates of pay, daily and weekly hours worked, total weekly straight-

time earnings, and total weekly overtime premium pay. 29 C.F.R. §§ 516.2(a), 516.5(a).

       13.     Defendants employed minors under 16 years of age in occupations declared as

hazardous by the Secretary of Labor, or in construction, in violation of Regulation 3, 29 C.F.R. §

570. Defendants also employed minors between 16 and 18 years of age in the hazardous

occupation of operating power-driven woodworking machines in violation of Hazardous Order 5,

29 C.F.R. § 570.55. Further, Defendants employed minors in hazardous occupations, including

occupations in roofing and on or about a roof in violation of Hazardous Order 16, 29 C.F.R. §

570.67.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:




                                                4
          Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 5 of 7




       (1)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7, 11(c), 12, 15(a)(2) and 15(a)(5) of the Act;

       (2)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid overtime compensation due to certain of Defendants’ current and former employees listed

in the attached Schedule A for the period from at least March 12, 2018 to March 7, 2021, and for

an equal amount due to certain of Defendants’ current and former employees in liquidated

damages. Additional amounts of back wages and liquidated damages may also be owed to

certain current and former employees of Defendants listed in the attached Schedule A for

violations continuing after March 7, 2021, and may be owed to certain current and former

employees presently unknown to the Secretary for the period covered by this Complaint, who

may be identified during this litigation and added to Schedule A;

       (3)     For an injunction issued pursuant to Section 17 of the Act restraining Defendants,

their officers, agents, employees, and those persons in active concert or participation with

defendants, from withholding the amount of unpaid overtime compensation found due

defendants’ employees;

       (4)     In the event liquidated damages are not awarded, for an Order awarding

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       (5)     For an injunction issued pursuant to Section 12 of the Act restraining defendants,

their officers, agents, employees, and those persons in active concert or participation with

defendants, from employing any employees working at Pro Com, at any business location




                                                 5
          Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 6 of 7




owned, operated, and/or controlled by defendants, or at any other business location at which their

employees perform work, in any workweek when they are engaged in commerce or employed in

an enterprise engaged in commerce, in oppressive child labor within the meaning of the Act as

prescribed by regulations issued pursuant to Section 12 and 15(a)(4) of the Act and found at 29

C.F.R. § 570. Specifically:

               a.     Defendants shall not employ minors under 16 years of age in occupations

declared as hazardous by the Secretary of Labor, or in construction, in violation of Regulation 3,

29 C.F.R. § 570.

               b.     Defendants shall not employ minors between 16 and 18 years of age in the

hazardous occupation of operating power-driven woodworking machines in violation of

Hazardous Order 5, 29 C.F.R. § 570.55.

               c.     Defendants shall not employ minors in hazardous occupations, including

occupations in roofing and on or about a roof in violation of Hazardous Order 16, 29 C.F.R. §

570.67.

               d.     Defendants shall otherwise comply with Section 12 of the Act and with all

applicable regulations.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.




                                                6
         Case 2:21-cv-03001-GAM Document 1 Filed 07/06/21 Page 7 of 7




Respectfully submitted,


  Mailing Address:                   UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor           Elena Goldstein
  Office of the Regional Solicitor   Acting Solicitor of Labor
  1835 Market Street
  Mailstop SOL/22                    Oscar L. Hampton III
  Philadelphia, PA 19103             Regional Solicitor

  (215) 861-5128 (voice)             /s/ Andrea Luby
  (215) 861-5162 (fax)               By: Brian P. Krier
                                     PA ID # 321609
  luby.andrea@dol.gov
                                     Attorneys for Plaintiff
  Date: July 6, 2021




                                       7
